644 S.E.2d 557 (2007)
STATE
v.
Ronnie Lee MOORE.
No. 97P07.
Supreme Court of North Carolina.
March 8, 2007.
Robert Montgomery, Special Deputy Attorney General, John Snyder, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 19th day of February 2007 by Defendant for "Petition for Review of the Clerk of the Court of Appeals Action Signing Orders In Lieu of the Court of Appeals Judge Signing:"

*558 "Motion Dismissed by order of the Court in conference this the 8th day of March 2007."